Case 2:20-cv-00374-SMJ   ECF No. 49-1   filed 04/15/21   PageID.768 Page 1 of 5




                                                                                  4
Case 2:20-cv-00374-SMJ   ECF No. 49-1   filed 04/15/21   PageID.769 Page 2 of 5




                                                                                  5
Case 2:20-cv-00374-SMJ   ECF No. 49-1   filed 04/15/21   PageID.770 Page 3 of 5




                                                                                  6
Case 2:20-cv-00374-SMJ   ECF No. 49-1   filed 04/15/21   PageID.771 Page 4 of 5




                                                                                  7
Case 2:20-cv-00374-SMJ   ECF No. 49-1   filed 04/15/21   PageID.772 Page 5 of 5




                                                                                  8
